WILLIAMS, J.
Millie Meister brought a suit in the Lucas Common Pleas against Harry Day to recover alimony on a former decree given her for custody of a minor child and an alimony order directing Day to pay $5 per week until further order by the court. This was in Oct. 23, 1919. Millie remarried and in October 1921, recovered $465 from Day in payment of the amount due under the judgment and decree of $5 per week. She brought tris action to recover $650 which had accrued. Day filed a demurrer which was sustained. Error was prosecuted by Meis-ter, and the Court of Appeals held:
1. Since the decree for $5.00 alimony per week would obtain until further order of the court; the court impliedly reserved the power to modify. In other words, it might at any time order the payments to cease and convert the order into .a judgment for a gross sum of money. Only in that event could Meister sue on the resulting judgment in any court of competent jurisdiction.
2. It is settled law in Ohio that an order for alimony not for a fixed sum, but payable in installments over which the court reserves the right of modification will not support an action to recover money, as the same is not final judgment.